Citation Nr: 1107175	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  07-14 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial compensable disability rating for focal 
colitis, originally claimed as ulcerative colitis).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1991 to October 1993 and 
January 2003 to December 2004.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an October 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which, inter alia, granted the Veteran's claim for service 
connection for focal active colitis (originally clamed as 
ulcerative colitis) and awarded a 0 percent (noncompensable) 
rating. 


FINDINGS OF FACT

1.  The Veteran's focal colitis manifests at a moderate level 
with frequent episodes of bowel disturbance associated with 
abdominal distress.

2.  The Veteran's focal colitis does not manifest at a severe 
level with no evidence of manifestations of severe diarrhea and 
without a more or less constant level of abdominal distress.


CONCLUSION OF LAW

The criteria are met for a higher initial disability rating of 10 
percent, but no greater, for the Veteran's service-connected 
focal colitis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.114, 
Diagnostic Code 7299-7219 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of the VCAA letter from the agency 
of original jurisdiction (AOJ) to the Veteran dated in June 2005. 
That letter effectively satisfied the notification requirements 
of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
initial claim; (2) informing him about the information and 
evidence VA would seek to provide; and (3) informing him about 
the information and evidence he was expected to provide.  See 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Furthermore, the June 2006 letter from the AOJ further advised 
the Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) 
(Dingess).

With regard to the timing of VCAA notice, the Board sees the AOJ 
did not provide the Veteran with all general VCAA notice prior to 
the October 2005 determination on appeal.  But in Pelegrini II, 
the U.S. Court of Appeals for Veterans Claims (Court) clarified 
that in these situations VA does not have to vitiate that 
decision and start the whole adjudicatory process anew, as if 
that decision was never made.  Rather, VA need only ensure the 
Veteran receives (or since has received) content-complying VCAA 
notice, followed by readjudication of his claims, such that he is 
still provided proper due process.  In other words, he must be 
given an opportunity to participate effectively in the processing 
of his claims.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) has held that a Statement 
of the Case (SOC) or Supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  In fact, as a 
matter of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Here, the timing error was cured.  After providing Dingess-
compliant notice in June 2006, the AOJ readjudicated the 
Veteran's claim in the January 2007 SOC and August 2007 SSOC.  
Therefore, the timing defect in the notice has been rectified.  
Prickett, 20 Vet. App. at 376.  In addition, the Veteran has 
never alleged how any timing error prevented him from 
meaningfully participating in the adjudication of his claim.  As 
such, the Veteran has not established prejudicial error in the 
timing of his VCAA notice.  See Shinseki v. Sanders / Simmons, 
129 S. Ct. 1696 (2009). 

However, with regard to content, it is noted the claim at issue 
stems from an initial rating assignment.  In this situation, the 
Court has held that an appellant's filing of a notice of 
disagreement (NOD) regarding an initial disability rating or 
effective date, such as the case here, does not trigger 
additional section 5103(a) notice.  Indeed, the Court has 
determined that to hold that section 5103(a) continues to apply 
after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 5103A 
and their implementing regulations insignificant and superfluous, 
thus disturbing the statutory scheme.  Dingess at 491, 493, 500-
501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where service 
connection was granted and the disability rating and effective 
date assigned prior to the enactment of the VCAA - so prior to 
November 9, 2000.  If, as here, this did not occur until after 
that date, the Veteran is entitled to pre-decisional notice 
concerning all elements of his claims, including these downstream 
disability rating and effective date elements.  And if he did not 
receive this notice, for whatever reason, it is VA's obligation 
to explain why this is not prejudicial error, i.e., harmless.  
See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Notwithstanding its holding in Dunlap, the Court most recently 
clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), that 
where a service connection claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream initial rating and effective date 
elements.  The Court added that its decision was consistent with 
its prior decisions in Dingess and Dunlap, supra.  In this 
regard, the Court emphasized its previous holding in Dingess that 
"once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess, 19 Vet. App. at 490.  Thereafter, once a NOD has been 
filed, only the notice requirements for rating decisions and SOCs 
described within 38 U.S.C. §§ 5104, 7105 control as to the 
further communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable decision 
with respect to downstream elements...."  Id.

Applying the above analysis to the present case, the Veteran does 
not contend, nor does the evidence show, any notification 
deficiencies with respect to content that have resulted in 
prejudice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 
(2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination).

In fact, with respect to content, the AOJ actually provided the 
Veteran with downstream Dingess notice in the June 2006 letter 
pertaining to the disability rating and effective date elements 
of his claim.  Further, after the Veteran filed an NOD as to a 
higher initial rating for focal colitis, the additional notice 
requirements described within 38 U.S.C. §§ 5104, 7105 were met by 
the January 2007 SOC and subsequent August 2007 SSOC.  
Specifically, these documents provided the Veteran with a summary 
of the pertinent evidence as to his claim, a citation to the 
pertinent laws and regulations governing a higher rating for his 
focal colitis, and a summary of the reasons and bases for the 
AOJ's decision to deny a higher rating for his focal colitis.  
Therefore, the Veteran has not met his burden of establishing any 
prejudice as to notice provided for the downstream initial rating 
and effective date elements of his claim, such that there is no 
prejudicial error in the content of his notice.  

In addition to notification, VA is required to assist the Veteran 
in finding evidence to support his claim.  See 38 U.S.C.A. § 
5103A.  The AOJ has secured the Veteran's service treatment 
records (STRs), VA treatment records, two VA medical examinations 
regarding the severity and nature of the Veteran's focal colitis, 
and private medical evidence as identified by the Veteran.  The 
Veteran has submitted personal statements, and private medical 
evidence.  The Veteran has not provided authorization for VA to 
obtain any additional private medical records, nor has he 
indicated that such records exist.  Therefore, the Board 
concludes that the duty to assist the Veteran in gathering 
information to advance his claim has been met.

The Veteran has been provided with two VA medical examinations 
regarding his focal colitis in July 2005 and June 2007.  The 
Board notes that the June 2007 examination indicated that the 
medical records were not available.  However, the examiner 
indicated a review of the Veteran's relevant colonoscopies of 
March 2004 and May 2007, further noting the Veteran's history of 
symptoms related to his focal colitis.  Therefore, the VA medical 
examination of June 2007 provided was adequate for rating 
purposes.  See 38 C.F.R. § 4.2.  Furthermore, the mere fact that 
an examiner did not review the claims folder does not render an 
examination inadequate, particularly if it can be shown by the 
content of the examination that the examiner is familiar with the 
claimant's medical history.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008); D'Aries v. Peake, 22 Vet. App. 97, 106 
(2008).  The Board also notes that the last VA examination for 
his focal colitis was conducted in June 2007 over three years 
ago.  However, there is no new evidence of a worsening of the 
Veteran's condition after the June 2007 VA medical examination; 
without evidence that the Veteran's service-connected focal 
colitis has worsened, the Board is not required to remand the 
Veteran's claim for a new VA medical examination.  See VAOPGCPREC 
11-95 (April 7, 1995).  As the Veteran has been provided with two 
complete VA medical examinations which addressed the 
manifestations of his disorder, the Board concludes that the AOJ 
has fully complied with the duty to provide the Veteran with a VA 
medical examination which is adequate to address the service-
connected focal colitis currently on appeal.  

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the history of his disability in reaching its 
decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Because the Veteran has perfected an appeal as to the assignment 
of an initial rating following the initial award of service 
connection for his focal colitis, the Board is required to 
evaluate all the evidence of record reflecting the period of time 
between the effective date of the initial grant of service 
connection for each disorder until the present.  This could 
result in "staged ratings" based upon the facts found during 
the period in question.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  That is to say, the Board must consider whether there 
have been times since the effective date of his award when his 
disabilities have been more severe than at others.  Id. at 126.  

Analysis - Compensable Disability Rating for the Veteran's 
Service-Connected Focal Colitis

In the October 2005 rating decision currently on appeal, the 
Veteran was granted service connection for the focal colitis, 
originally claimed by the Veteran as ulcerative colitis, and 
assigned a noncompensable (0 percent) rating under Diagnostic 
Code 7323.  38 C.F.R. § 4.114.  The Veteran currently seeks a 
compensable rating his service-connected focal colitis.  

During his military service, the Veteran was treated in September 
2004 for diarrhea and loose stools, with no blood in the stool.  
In December 2004, shortly before his release from active duty, 
the Veteran provided a report of his medical history which 
indicated that he was experiencing "[s]tomach, liver, intestinal 
trouble, or ulcer," but also indicated that he was not 
experiencing "[r]ectal disease, hemorrhoids, or blood from the 
rectum."  A February 2005 private treatment record from M. 
Pappas, M.D., indicated that the Veteran was experiencing watery 
diarrhea 3-4 times per day, and indicated that there was no 
blood.  In March 2005, the Veteran was provided with a 
colonoscopy by Dr. Pappas, which diagnosed him with moderate 
proctitis.  A subsequent lab report dated in April 2005 from 
Quest Diagnostics, indicated it had ruled out ulcerative colitis 
and diagnosed the Veteran with focal active colitis.  The 
physician found "idiopathic inflammatory bowel disease and acute 
self-limited colitis."  

The Veteran was provided with a VA medical examination in July 
2005, which found that the Veteran frequent bowel movements (2-3 
times per day) with associated urgency, but no rectal bleeding.  
In March 2006, a VA medical treatment record indicates that the 
Veteran's colitis was in remission, and subsequent VA medical 
treatment records indicated that in April 2006 and January 2007 
there was no diarrhea, constipation, abdominal pain, changes in 
color of stool, or BRBPR (bright red blood per rectum).  However, 
in March 2007, the Veteran was indicated by a VA medical 
treatment record as experiencing loose stools 3-4 times per day.  
In April 2007, the Veteran was indicated as experiencing 4-7 
loose bowel movements per day, with some episodes of "brb" 
(bright red blood).  However, the Veteran's VA medical treatment 
record indicate that he was provided with a colonoscopy in May 
2007 which found "no visible anal lesion or abnormality," the 
rectal mucosa appeared normal, and the colon had no evidence of 
inflammatory process, polyps, masses, lesions, or diverticula.  
The colonoscopy concluded that there were "[n]o immediate 
complications," and the examination was "normal to the cecum."

Finally the Veteran was provided with a VA medical examination in 
June 2007; the examiner indicated that the Veteran was 
experiencing "[p]rotocolitis of unknown etiology," the 
Veteran's symptoms included diarrhea 3-4 times per day, which was 
usually sudden, explosive, and frequently involved blood. 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board 
has considered whether another rating code is "more 
appropriate" than the one used by the AOJ.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

Currently, the Veteran's disorder is rated under Diagnostic Code 
7323 for ulcerative colitis.  The Board notes that ulcerative 
colitis is defined as "chronic, recurrent ulceration in the 
colon," "manifested clinically by cramping abdominal pain, 
rectal bleeding, and loose discharges of blood, pus, and mucus 
with scanty fecal particles."  Complications include 
hemorrhoids, abscesses, fistulas, perforation of the colon, 
psuedopolyps, and carcinoma.  See Dorland's Illustrated Medical 
Dictionary 390 (31st ed. 2007).  A review of the medical evidence 
of record shows that the Veteran has never been diagnosed with 
ulcerative colitis.  In fact, the April 2005 private treatment 
record from Quest Diagnostics specifically ruled out ulcerative 
colitis.  Furthermore, he does not display the characteristics 
noted above as clinical indications of ulcerative colitis.  He 
has experienced some cramping and blood in his stool.  However, 
there is no evidence of rectal bleeding, nor has the Veteran's 
stool been characterized as including loose discharges of blood, 
pus, and mucus with scanty fecal particles, nor is there any 
evidence of hemorrhoids, abscesses, fistulas, perforation of the 
colon, psuedopolyps, or carcima.  Id.  

Diagnostic Code 7323 provides ratings for ulcerative colitis and 
considers the following symptoms:  infrequent or frequent 
exacerbations, malnutrition, anemia, and general debility, 
serious complication such as liver abscess, malnutrition, or the 
level of health.  38 C.F.R. § 4.114.  While Diagnostic Code 7323 
does not expressly define the nature of the term 
"manifestations" in relation to a rating for ulcerative 
colitis, complications indicated as associated with ulcerative 
colitis, as noted above, have not been found or indicated in the 
record.  

As such, the Board concludes that review of the regulations for 
evaluation of disorders of the digestive system reveals that a 
more appropriate evaluation by analogy would be under 38 C.F.R. § 
4.114, Diagnostic Code 7399-7319, for irritable colon syndrome.  
38 C.F.R. § 4.27.  Diagnostic Code 7319, which is indicated for 
irritable colon syndrome, further indicates that it may be 
applied to "spastic colitis, mucous colitis, etc." as such 
implying that Diagnostic Code 7319 is intended with some 
flexibility in application to various relevant disorders which 
are relevant to irritations of the colon.  Further, the 
Diagnostic Code specifically contemplates:  disturbances of bowel 
function, episodes of abdominal distress, diarrhea, and 
constipation, which is more consistent with the manifestations of 
the Veteran's service-connected focal colitis.  38 C.F.R. 
§ 4.114.  Rating his disability under Diagnostic Code 7319 as 
opposed to Diagnostic Code 7323 permits a greater probability for 
a higher rating for the Veteran, in particular as the Veteran's 
manifestations are more clearly contemplated under this rating 
code.  See again Butts, 5 Vet. App. at 538 (choice of diagnostic 
code should be upheld if supported by explanation and evidence).

Diagnostic Code 7319 provides ratings for irritable colon 
syndrome (spastic colitis, mucous colitis, etc.).  Mild irritable 
colon syndrome, with disturbances of bowel function with 
occasional episodes of abdominal distress, is rated 
noncompensably (0 percent) disabling.  Moderate irritable colon 
syndrome, with frequent episodes of bowel disturbance with 
abdominal distress, is rated 10 percent disabling.  Severe 
irritable colon syndrome, with diarrhea, or alternating diarrhea 
and constipation, with more or less constant abdominal distress, 
is rated 30 percent disabling.  38 C.F.R. § 4.114.  Ratings under 
Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 
7348, inclusive, will not be combined with each other.  A single 
rating will be assigned under the diagnostic code that reflects 
the predominant disability picture, with elevation to the next 
higher rating where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.114. 

The words "mild," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  It should also be 
noted that use of terminology such as "mild" or "moderate" by 
VA examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6

As noted above, in the February 2005 private treatment record 
from Dr. Pappas, the Veteran indicated that he had been 
experiencing watery diarrhea 3-4 times per day, without blood, 
but with occasional nocturnal symptoms.  In March 2005, Dr. 
Pappas diagnosed the Veteran with moderate proctitis.  At the 
time of his first VA medical examination in July 2005, the 
Veteran was found to be experiencing "intermittently frequent 
bowel movements," two to three times per day, with associated 
urgency, and occasional cramping, but no consistent abdominal 
pain.  In his June 2006 notice of disagreement (NOD), the Veteran 
indicated that his condition affects him daily and limits his 
productivity at work.  As such, the Board concludes that the 
evidence of multiple episodes of diarrhea per day with urgency 
and occasional distress shows evidence of frequent episodes of 
bowel disturbance as well as associated abdominal distress, such 
that an initial rating rating of 10 percent, but no greater, is 
appropriate, for the initial appeal period.  However, the record 
does not show severe diarrhea with constant abdominal distress, 
such that a rating in excess of 10 percent is not appropriate.  
38 C.F.R. § 4.3.

Subsequently, the Veteran's VA medical treatment records indicate 
that his colitis was in remission, with no symptoms in March and 
April 2006, and January 2007.  However, in his February 2007 
substantive appeal (VA Form 9), the Veteran indicated that his 
condition does act up frequently, and that he has difficult days 
which necessitated calling in sick to work "a few times."  
Furthermore, the Veteran's VA medical treatment records show that 
he reported that his symptoms had returned in March 2007, when he 
indicated that he was experiencing loose stools about three to 
four times per day.  Then, in April 2007 he was indicated as 
experiencing four to seven loose bowel movements per day with 
some episodes of bright red blood, although he was not taking any 
medication.  Finally, at the time of his June 2007 VA medical 
examination, the Veteran was experiencing diarrhea three to four 
times per day, which were noted as being "sudden, explosive, and 
frequently with blood."  

As such, it appears that the Veteran has had varying levels of 
severity of his service-connected focal colitis for the appeal 
period subsequent to his initial diagnosis, including a brief 
period of remission.  As such, the evidence of between three to 
four or four to seven episodes shows frequent bowel disturbance, 
and the evidence of these episodes being described as sudden, 
explosive, and involving blood shows evidence of abdominal 
distress, such that these records indicate that a continued 
disability rating of 10 percent is appropriate under Diagnostic 
Code 7319.  38 C.F.R. § 4.114.  However, even with the single 
notation in April 2007 that the Veteran may experience up to 
seven bowel movements in a day, the evidence from this period 
does not show severe diarrhea with constant abdominal distress.  
Therefore, the increased initial rating of 10 percent for the 
Veteran's focal colitis remains appropriate in consideration of 
the subsequent medical evidence of record.  38 C.F.R. § 4.3.

In conclusion, the Board has found that the Veteran's service-
connected focal colitis manifests at a moderate level, with 
frequent episodes of bowel disturbance with abdominal distress, 
such that an increased initial rating of 10 percent is 
appropriate for the appeal period.  The Board finds that the 
Veteran's service-connected focal colitis should not be increased 
for any other separate period based on the facts found during the 
appeal period.  Fenderson, 12 Vet. App at 125-26.  

Extraschedular Rating for Veteran's Service-Connected Focal 
Colitis

The Court recently clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  
First, the AOJ or the Board must determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the AOJ or Board must 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the Rating Schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.  Id. 

The Board finds no reason to refer the case to the Compensation 
and Pension Service for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b).  In this case, the 
specific manifestations of the Veteran's focal colitis, including 
disturbances of bowel function and abdominal discomfort, are 
specifically contemplated by the relevant rating criteria.  With 
the applicable rating criteria requiring consideration of these 
elements of the Veteran's disability, an extraschedular analysis 
is moot.  

However, even if the Board were to concede that the rating 
criteria do not address all of the effects of the Veteran's 
service-connected focal colitis, the evidence of record does not 
show any exceptional or unusual circumstances, to suggest that 
the Veteran is not adequately compensated by the regular Rating 
Schedule.  The Veteran has indicated that his focal colitis 
limits his productivity at work, and he has even called in sick 
"a few times."  See the Veteran's June 2006 NOD, and February 
2007 VA Form 9.  However, it appears that the Veteran has been 
employed throughout the appeal period.  Further, the July 2005 VA 
medical examiner indicated that the Veteran's focal colitis was 
not disabling, and as such did not directly interfere with his 
work.  As such, despite some evidence of a few missed days of 
work, the Veteran has not submitted any additional evidence to 
show marked interference with employment, such as lost wages, or 
a work report indicating reduced productivity due to his service-
connected focal colitis which might serve to show that an 
additional extra-schedular rating would be appropriate.  Further, 
there is no evidence of inpatient treatment or hospitalization 
for his focal colitis.  As such, the evidence does not show 
exceptional or unusual circumstances, such as marked interference 
with employment or frequent hospitalization to suggest that the 
Veteran is not adequately compensated by the regular Rating 
Schedule.  

Therefore, the evidence of record simply does not warrant an 
extraschedular rating.  In reaching this conclusion, the Board 
notes that, generally, the degrees of disability specified in the 
Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell 
v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

ORDER

An initial disability rating of 10 is granted for the Veteran's 
service-connected focal colitis, subject to the laws and 
regulations governing the payment of VA compensation.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


